Attachment to Advisory Action

Applicant's amendment filed on 01/20/2021 has been fully considered; the amendment has been entered, however, the arguments are not persuasive for following reasons:
Applicant argues that Cho merely discloses terpene and glycol ether based solvent in a long list of solvents. However, it is noted that the fact remains that Cho does disclose terpene and glycol ether based as a solvent in ink composition. Therefore, absent evidence to the contrary, it would been obvious to one of ordinary skill in the art, to include one or more solvents, including those presently claimed, to obtain high conductivity and good adhesive and thereby arrive at the present invention.
Applicant argues that comparative examples 1 and 2 show criticality of using the mixture of glycol ester based solvent and terpene based solvent. However, it is noted that the data is not persuasive given that the data is not commensurate with the scope of present claims given that the present examples disclose one amount and specific size nano-particles, protective agent and specific amount of solvent while the present claim recites any amount and size of nano-particles, protective agent and any amount of solvent. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 
Applicant argues that Sente fails to disclose or suggest the claimed feature of claim 1. However, note that while Sente does not disclose all the features of the present claimed invention, Sente is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely conductive silver coating comprising silver microparticles to obtain better coating conductivity and to obtain excellent adhesion properties and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/Primary Examiner, Art Unit 1787